DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 6-7 in the reply filed on 03/07/2022 is acknowledged.  The traversal is on the ground(s) that the search for all the species will not cause a serious burden.  This is not found persuasive because each species requires different search queries and has different interpretations.  For example, the device in Fig. 5 requires the spring while the device in Fig. 2 requires a bar with recesses and a housing having two portions.  To search all possible devices that have spring and a bar with recesses will create a serious burden on the Examiner.
The requirement is still deemed proper and is therefore made FINAL.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: in Fig. 5, reference numbers 14 and 20 in Fig. 5 and reference number 38 in Fig. 8 are not described in the Specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “central member” in claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Above are some examples.  The Applicant is required to review the entire disclosure to correct discrepancies in the Specification and the figures.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The Specification describe Figs. 7-9 are sectional views.  However, it is unclear where the sectional views are taken so that one skilled in the art can properly construct a perspective view of the device to make use of the invention.
Regarding claim 6, it is unclear how the back plate 140 and the front member 144 are slidably connected to the central member (assuming the handle 148). One skilled in the art will not understand how the handle 148 and the back plate 140 as 
Furthermore, it is unclear what component that is considered to be the central member that connected to the pair of spring biased rods, the back plate 140, and the front member 144. The spring biased rods 142 are connected to the back plate 140 and the front member 144.  Therefore, the back plate 140 cannot be both “a central member” and “a back plate”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wojcik (5,301,726).
Regarding claim 6, Wojcik teaches an adjustable stop for cutting an object, comprising: 
a central member 50; 
a back plate 62 and a front member 21 slidably connected to the central member by a pair of spring biased rods 27 (two center rods 27); and 
a plurality of spacers (two elements 36 at both ends of the device) adapted to be selectively positioned between the front member and the central member.
See Figs. 2, , 4A-B, 5, and 6.
Regarding claim 7, the central member is positioned between a pair of side support members (two outermost posts 27 at each end or elements 190, 191).  See Figs. 4A and 6.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Adjustable stops of general interest are cited in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510. The examiner can normally be reached M-F: 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG H NGUYEN/Examiner, Art Unit 3724